Earl Warren: Number 190, United States, Petitioner, versus Thomas Crawley Davis et al.and Number 268, Thomas Crawley Davis et al., Petitioner, versus United States. Mr. Kutz.
I. Henry Kutz: Mr. Chief Justice, may it please the Court. In this consolidated peti -- cross-petitions, my associate, Mr. Wilkenfeld will state the facts and give the argument in Number 268 in which the United States is respondent. With the Court's permission, I will argue Number 190 in which the United States is the petitioner. The issues in Number 190, and the questions are quite desperate in the two cross-petitions, the issue in Number 190 is whether a taxpayer husband realized capital gain when he transferred to his former wife, a stock which had appreciated in value during his ownership. And when the transfer was made in consideration of the wife's release of his marital obligations to her, the Court of Claims have -- has held that no capital gain was realized but in so ruling expressly recognized conflict with decisions of the Second and the Third Circuit. On the other hand, it found support in the reasoning of the decision by the Sixth Circuit. The facts are not in dispute. Both taxpayer and his former wife were residence of Delaware and all the property involved was located in Delaware. Taxpayer was the director and vice president of the du com -- du Pont Company and the stock in issue is du Pont stock. Serious marital disputes arose between them. And by July 1954, they had both retained attorneys and property settlement negotiations commenced being conducted through the attorneys. In November 1954, a formal property settlement agreement was arrived at and signed. And the court explicitly found that all the property involved in the settlement negotiations was owned by Mr. Davis, subject only to her marital rights under the laws of Delaware. Those were the marital rights of the common law state she had. I will describe in a little more detail later. She had a dower, the common law dower interest in his real estate, otherwise, no property rights in his estate.
Potter Stewart: No property rights in any personal --
I. Henry Kutz: That's correct.
Potter Stewart: -- no property rights in what's involved here.
I. Henry Kutz: That's right. The agreement, so far is pertinent, however, provided for various transfers made by him to her under specific categories. The agreement was wrong to say that this and this shall be transferred to her for her support and this and that, including the stock here involved, shall be transferred to her in division of property. But -- in as much as she had no -- no property in the stock, it will be our contention that that's a mere language and could give her no property. The -- so far as pertinent, the agreement provided that he was to deliver to her 500 shares of the du Pont stock, agreement having been made in November 1954. On April 1, 1955 and 500 shares of du Pont stock on April 1, 1956, these shares were to be delivered to her at his cost free and flair.
Potter Stewart: Wait a minute Mr. Kutz. We're not talking about the basis?
I. Henry Kutz: Yes.
Potter Stewart: You're talking --
I. Henry Kutz: Yes.
Potter Stewart: -- that he's --
I. Henry Kutz: And no --
Potter Stewart: -- any expenses would be charged to him.
I. Henry Kutz: --(Voice Overlap) and everything else. In other words, she was to get that stock. And there's no provision that it was any particular stock that he own. He could go out and buy it. Indeed, he's just part of it.
Potter Stewart: This -- this agreement was made while they were husband and wife?
I. Henry Kutz: Yes.
Potter Stewart: Before any suit for divorce have been filed?
I. Henry Kutz: That's correct. Further, for her support, he was to make certain monthly payments. And in addition, he was per some commencing January 1955 equal to the dividends declared upon the du Pont's stock to the extent that he hadn't delivered the stock to her. In other words, if du Pont declared dividends before he actually delivered the stock, he was to pay her an equivalent amount. And this was said to be for her support. In consideration of all of the transfers both those label for support and those label as divisions of property, she expressly released him from all her rights against his property and for any claim of support by him and of herself or their child. The agreement provided that if a divorce was obtained, the divorce should in no way effect the obligations of the party under the agreement. And the provisions of the agreement might but need not be incorporated in the divorce. Actually, a divorce was granted by a Nevada Court in January 1955, a couple of months after the agreement, the decree approved the settlement agreement and directed the parties to carry it out. The --
Potter Stewart: This was the entire agreement between the party where there was -- in addition to this, there was no alimony, no support or (Voice Overlap) --
I. Henry Kutz: Yes. There was ali -- I -- I meant to mention, if I haven't. She was to get 500 -- I think $50 a month for ten years up to -- from 1954 to 1964 in addition to lump sum, I think of $25,000 and in January --
Speaker: So there were other (Inaudible)
I. Henry Kutz: There were also some insurance policies and so on. The Commissioner determined a deficiency against him for the du Pont stock -- for the transfer of the du Pont stock. On --
Earl Warren: We will have recess now, Mr. Kutz.